I can not agree to one of the propositions in this case. The witness Stone was permitted to testify that when Slay, codefendant of appellant, was placed in jail that he had in his possession $3 or $4 in silver, and seven or eight currency bills; that he did not know anything about the size or denomination of the bills. I do not believe this testimony is admissible for want of identification with that taken from Dearing. This was relied upon as a circumstance to show that Slay was the party guilty of taking Dearing's money, and as a further circumstance against Roquemore, who was supposed to have been with Slay. Dearing testified that he lost eight currency bills, two of the denomination of $10 and six of the denomination of $5. Stone did not know the kind or character of bills that Slay had in his possession, and as far as the records are concerned, did not even investigate or ascertain at the time. There is some testimony indicating that these bills were of a smaller denomination, perhaps only $1 bills. I take it, as a fundamental proposition, that where the possession of property recently stolen is relied upon as a circumstance to indicate the guilt of the party in possession, that it must be identified in some way as that which has been stolen. It would be no evidence against the party that he was in possession of currency of different denominations from that stolen, *Page 548 
and it has been held that it will not raise a legal presumption of guilt that he is in possession of property of a mere general resemblance, even in kind and amount, but where it is of the same kind and amount, it can then only be considered in connection with other proved facts as some evidence of guilt. See United States v. Candler, 65 Fed., 308. In this case it was held that coin or bank notes found in the possession of the defendant soon after the larceny charged must be clearly identified as the property stolen in order to give rise to a legal presumption of guilt, but in this case there was no attempt to prove that it was the same kind or character of money, except the fact that he had 3 or 4 silver dollars. It would hardly be taken as a circumstance against a man of guilt that he has 3 or 4 silver dollars in his possession because some other man had lost from 4 to 8 by means of larceny. Silver dollars are in such wide and extensive use in this State it could hardly be taken as a circumstance that a man would be a thief because he had 3 or 4 silver dollars. In State v. Payne, 6 Wash. 563, it was held that until the property found in possession of the accused has been identified as the property of the alleged owner, and as having been stolen, its possession calls for no explanation. It is the possession of property shown to have been stolen that raises the presumption of guilt and not the possession of like property merely. See Doss v. State, 28 Texas Crim. App., 506.
I agree to the reversal of this judgment on the charge of the court, and believe the opinion ought to have gone further and reversed for want of sufficient evidence, or rather on evidence showing that the allegation in the indictment was false, which states that the property was taken without the knowledge of Dearing, for Dearing swears that he did not know that they were taking his property, and that he supposed they were taking it to take care of it for him.